DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not define damage in order to prevent damage to the object from the apparatus. The written description does not disclose if a scrape and/or obliteration of the object is damage to the object.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The face of the claims does not define damage in order to prevent damage to the object from the apparatus. The face of the claims does not claim if a scrape and/or obliteration of the object is damage to the object. There are no metes and bounds of the claimed limitation damage.

In Claim 17, it is unclear if the vacuum pressure source and pressure are the same. There are two “vacuum pressure source” in Claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al. (JP 4-87788 A) (“Doi”).
Claim 1: an end-effector configured for grasping an object, the end-effector including: a suction cup assembly (43) configured to engage the object (W); and a contact limit sensor (45; 45 measures contact, not necessarily contacts W/etc.) configured to detect a pressure associated with the engagement between the suction cup assembly and the object, wherein the contact limit sensor transmits contact information when the contact limit sensor detects the pressure exceeding a contact threshold (translation (Quote A), “The 30 and the proximity sensor 45 move further downward by a predetermined distance while compressing the compression spring 40. Then, when the proximity sensor 
Claims 2 and 10: a housing (30/etc.); a first suction cup coupled to a vacuum pressure source, wherein the first suction cup is displaceable relative to the housing; and wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on displacement of the first suction cup relative to the housing (see Quote A above));
Claims 3 and 11: wherein the suction cup assembly further includes: a second suction cup coupled to a vacuum pressure source, wherein the second suction cup is displaceable relative to the housing and independent of the first suction cup; and wherein the contact limit sensor is configured to detect a pressure associated with the engagement between the suction cup assembly and the object based on displacement of the first suction cup and/or the second section cup relative to the housing (another 43/etc.; see Quote A above);

Claim 9: a robotic arm (4/6); and an end-effector configured for grasping an object, the end-effector including: a suction cup assembly (43) configured to engage the object (W); and a contact limit sensor (45; 45 measures contact, not necessarily contacts W/etc.) configured to detect a pressure associated with the engagement between the suction cup assembly and the object, wherein the contact limit sensor transmits contact information when the contact limit sensor detects the pressure exceeding a contact threshold (translation (Quote A), “The 30 and the proximity sensor 45 move further downward by a predetermined distance while compressing the compression spring 40. Then, when the proximity sensor 45 approaches the workpiece W to a position of about 10 cm, the proximity sensor 45 operates. The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45. At this time, the downward movement of the lower support member 30, the proximity sensor 45, and the like stops. The setting of the stop position of the lower support member 30 is performed not by using the proximity sensor 45 as described above but also by the amount of movement of the stopper plate 38 or the suction cup support rod 37 with respect to the slide bearing 36. be able to. In this manner, when the suction cup 43 is in contact with the upper surface of the work W, the air in the suction cup 43 is sucked by the vacuum pump 24 driven by the drive motor M (see FIG. 5). W is absorbed by the suction cup 43.”); a sensor unit monitoring contact information received from the contact limit sensor (for “an input signal from the proximity sensor 45”); and a controller (46), coupled to the sensor unit, configured to execute an operation for controlling the end-effector to limit movement of the end-effector toward the object based on the contact information received to prevent damage to the object (“The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45”);
Claim 17: an end-effector configured for grasping an object, the end effector including: a suction cup assembly configured to engage the object, the suction cup assembly including: a housing; a first Quote A), “The 30 and the proximity sensor 45 move further downward by a predetermined distance while compressing the compression spring 40. Then, when the proximity sensor 45 approaches the workpiece W to a position of about 10 cm, the proximity sensor 45 operates. The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45. At this time, the downward movement of the lower support member 30, the proximity sensor 45, and the like stops. The setting of the stop position of the lower support member 30 is performed not by using the proximity sensor 45 as described above but also by the amount of movement of the stopper plate 38 or the suction cup support rod 37 with respect to the slide bearing 36. be able to. In this manner, when the suction cup 43 is in contact with the upper surface of the work W, the air in the suction cup 43 is sucked by the vacuum pump 24 driven by the drive motor M (see FIG. 5). W is absorbed by the suction cup 43.”); a sensor unit monitoring contact information received from the contact limit sensor (for “an input signal from the proximity sensor 45”); and a second suction cup (another 43) coupled to a vacuum pressure source, wherein the second suction cup is displaceable relative to the housing and independent of the first suction cup; and a contact limit sensor (45; 45 measures contact, not necessarily contacts W/etc.) configured to detect a pressure associated with the engagement between the suction cup assembly and the object based on displacement of the first suction cup and the second section cup relative to the housing, wherein the contact limit sensor transmits contact information when the contact limit sensor detects the pressure exceeding a contact threshold;
wherein the transmitted contact information causes movement of the end-effector toward the object to be limited to prevent damage to the object (for “an input signal from the proximity sensor 45”; “The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Douglas et al. (US 2020/0262069; Filed: Feb. 18, 2020; provisional application of current application filed (62/979,413): Feb. 20, 2020) (“Douglas”). Doi discloses all the limitations of the claims as discussed above; and
Claims 7, 15, and 20: wherein the suction cup assembly further includes: a displacement recovery mechanism (40) configured to bias the suction shaft into a default position relative to housing, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on a pressure to overcome the bias provided by the displacement recovery mechanism.
Doi does not directly show:
Claims 4, 12, and 18: wherein the first suction cup has a smaller size relative to a size of the second suction cup;
Claims 5, 13, and 19: wherein the housing includes an offset step configured to permit a greater displacement of the second suction cup relative to the housing than a permitted displacement of the first suction cup, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on the permitted displacement of the first suction cup and/or the second suction cup;

Douglas shows a similar device having:
Claims 4, 12, and 18: wherein the first suction cup has a smaller size relative to a size of the second suction cup (paragraph [0029]);
Claims 5, 13, and 19: wherein the housing includes an offset step (FIG. 4, offset step of 20) configured to permit a greater displacement of the second suction cup relative to the housing than a permitted displacement of the first suction cup, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on the permitted displacement of the first suction cup and/or the second suction cup;
Claims 6 and 14 and 20: wherein the suction cup assembly further includes: a suction shaft extending through the housing, wherein the first suction cup is communicative coupled to the suction shaft and the vacuum pressure source, wherein the suction shaft is movable relative to the housing (FIG. 4, 36a, etc.; FIG. 5, 32a, etc.);
for the purpose of efficiently transferring different materials and shapes due to different sized suction cups and other structures above, increasing versatility of the apparatus (paragraph [0029]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doi as taught by Douglas and include Douglas’s similar device having:
Claims 4, 12, and 18: wherein the first suction cup has a smaller size relative to a size of the second suction cup;
Claims 5, 13, and 19: wherein the housing includes an offset step configured to permit a greater displacement of the second suction cup relative to the housing than a permitted displacement of the 
Claims 6 and 14 and 20: wherein the suction cup assembly further includes: a suction shaft extending through the housing, wherein the first suction cup is communicative coupled to the suction shaft and the vacuum pressure source, wherein the suction shaft is movable relative to the housing;
for the purpose of efficiently transferring different materials and shapes due to different sized suction cups and other structures above, increasing versatility of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0200892 to Shimada et al. discloses suction members 441 (FIG. 2; paragraph [0076])) and force detection unit 50 (paragraph [0072]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/Gerald McClain/Primary Examiner, Art Unit 3652